Citation Nr: 1535700	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-20 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Christy Jean, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 






INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from December 1982 to May 1995.  The Veteran's decorations for his active service include a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


REMAND

Regrettably, the Board finds that additional development is required before the claim on appeal is decided.  The issue of entitlement to an increased rating for PTSD was raised in an August 2011 statement from the Veteran's representative.  Review of the record shows that the issue of an increased rating for PTSD has not been adjudicated.  Further, the Veteran has reported that the main service-connected disability contributing to his unemployability is his PTSD.  Therefore, the Board finds that the outcome of the Veteran's claim for a TDIU could be impacted by any development conducted and potential increased ratings assigned in conjunction with his claim of entitlement to an increased evaluation for PTSD.  

Thus, the issue of whether the Veteran is entitled to a TDIU is inextricably intertwined with the issue of entitlement to an increased rating for his service-connected PTSD.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, the issue of entitlement to an increased rating for PTSD should be appropriately developed and adjudicated before the claim of entitlement to TDIU is decided.  This case is REMANDED for the following action:

1.  Conduct the appropriate development and adjudicate the pending claim of entitlement to an increased rating for PTSD.  Advise the Veteran of his appellate rights with respect to that issue.  

2.  Then, readjudicate the claim of entitlement to a TDIU.  If the decision is adverse to the Veteran, issue a supplement statement of the case, allow the appropriate time for response, and return the case to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  He has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

